Exhibit 10.15

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

            This First Amendment to Purchase and Sale Contract (this “
Amendment”) is made as of July 17, 2009, between FOX RUN AP XI, L.P. (“Seller”)
and ANGELO GORDON REAL ESTATE INC. (“ Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of July 8, 2009 (the “ Agreement”) with respect to the sale of
certain property known as Fox Run Apartments and located in Middlesex County,
New Jersey, as described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Closing Date.  Section 5.1 of the Agreement shall be deleted and
replaced as follows:  “The Closing shall occur on July 31, 2009 at the time set
forth in Section 2.2.6 (the "Closing Date") through an escrow with Escrow Agent,
whereby Seller, Purchaser and their attorneys need not be physically present at
the Closing and may deliver documents by overnight air courier or other means.”

3.      Closing Credit.  At Closing, Seller shall pay to Vantage Management
Services, LLC the amount of Fifteen Thousand  Dollars ($15,000.00), in
immediately available funds.  The payment of such amount by Seller at the
Closing shall be a condition to Purchaser’s obligations to close on the Closing
Date, provided, however, Purchaser acknowledges that Escrow Agent’s commitment
to pay such amount to Vantage Management Services, LLC from the funds to be
disbursed at the Closing in accordance with the settlement statement shall
satisfy such closing condition. For purposes of this section only, Vantage
Management Services, LLC shall be deemed a third party beneficiary to the
Agreement. 

4.      Leases and Property Contracts.  Notwithstanding anything to the contrary
contained in the Agreement (including, without limitation, Section 7.1 thereof),
during the period commencing on the date hereof and ending on the Closing Date,
Seller shall not (i) enter into new Leases, renew existing Leases, modify,
terminate or accept the surrender or forfeiture of any of the Leases, or
institute and prosecute any available remedies for default under any Leases, and
(ii) enter into any new Property Contracts, modify any Property Contracts,
terminate any Property Contracts which are to be assumed by Purchaser at Closing
pursuant to the terms of the Agreement, or institute and prosecute any available
remedies for default under any Property Contract, in each case, without first
obtaining the prior written consent of Purchaser. Further, during the period
commencing on the date hereof and ending on the Closing Date, (a) Purchaser
shall be entitled to participate in any and all discussions relating to the
adjustment of rental pricing for the Leases at the Property (including
participating in Seller’s weekly conference calls for any such rental pricing
adjustments), (b) Seller shall not adjust the rental pricing for the Leases at
the Property without Purchaser’s consent and (c) any adjustments to rental
pricing for new or renewed Leases shall be based upon rental rates established
by Purchaser.  In no event shall Seller be in default under the Agreement for
failure to operate the Property in the ordinary course of business and
consistent with Seller’s past practices if such failure is caused by Purchaser’s
exercise of its rights under this section.

5.      Alterations Notwithstanding anything to the contrary contained in the
Agreement (including, without limitation, Section 7.2.1 thereof), during the
period commencing on date hereof and ending on the Closing Date, Seller shall
not make any alterations to the Property or remove any Fixtures and Tangible
Personal Property without the prior written consent of Purchaser, except as
necessary in Seller's reasonable discretion to (i) address any life or safety
issue at the Property, (ii) secure the Property or to minimize further damage to
any persons or property, (iii) comply with the terms of the Leases, (iv) comply
with legal requirements applicable to the Property or (v) otherwise address de
minimus repairs to the Property made in the ordinary course of business.

6.      Employee Matters.  Seller and Purchaser acknowledge that, after the
Closing, Purchaser intends to hire one or more of the employees currently being
employed at the Property (including Scott Machlovitz, the current community
manager at the Property).  Purchaser hereby acknowledges and agrees that such
employees shall continue to be employed by Seller or Seller’s property manager
(as the case may be) up to the Closing and shall not be hired by Purchaser until
after the Closing.  From and after the date hereof through the Closing Date,
Scott Machlovitz shall devote 100% of his working hours to the Property and none
of Seller, Seller’s property manager or any affiliate of the foregoing shall
direct or request him to provide services in respect of any other property owned
by Seller or Seller’s affiliates, provided, however, the foregoing shall not
prohibit Seller or Seller’s affiliates from asking Scott Machlovitz questions
and requesting information relating to the day-to-day operations and management
of such other property(ies) in which Scott Machlovitz devoted time to prior to
the date hereof. 

7.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect (including,
without limitation, Seller’s obligations under Article 7 of the Agreement (as
such obligations have been modified by the terms of this Amendment)).

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

FOX RUN AP XI, L.P., a South Carolina limited partnership

 

By:     AP XI FOX RUN GP, L.L.C., a South Carolina limited liability company,
its general partner

 

By:    ANGELES PARTNERS XI, a California limited partnership,  its member

 

By:       ANGELES REALTY CORPORATION II, a California corporation, its managing
general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

ANGELO GORDON REAL ESTATE INC.,
a Delaware corporation

By:  /s/Zain Koita
Name:  Zain Koita
Title:  Vice President

AIMCO Properties, L.P. hereby acknowledges and agrees

that it continues to remain liable for the guaranty obligations

set forth in the signature page for Aimco Properties, L.P.

attached to the Agreement.

 

 

AIMCO PROPERTIES, L.P.,

a Delaware limited partnership

 

By:  AIMCO-GP, Inc.,

a Delaware corporation, its General Partner

 

By:  /s/John Spiegleman
Name:  John Spiegleman
Title:  Senior Vice President

 

 